 1    Stephen D. Finestone (125675)
      Jennifer C. Hayes (197252)
 2    Ryan A. Witthans (301432)
      FINESTONE HAYES LLP
 3    456 Montgomery Street, Floor 20
      San Francisco, CA 94104
 4    Telephone:    (415) 616-0466
      Facsimile:    (415) 398-2820
 5    Email:        sfinestone@fhlawllp.com
      Email:        jhayes@fhlawllp.com
 6    Email:        rwitthans@fhlawllp.com

 7    Proposed Attorneys for Michael G. Kasolas,
      Liquidating Trustee
 8

 9                            UNITED STATES BANKRUPTCY COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11                                          SAN JOSE DIVISION

12      In re                                            Case No. 15-50801-MEH

13      ROBERT BROWER, SR.,                              Chapter 11
14
        Debtor.                                          DECLARATION OF JENNIFER C.
15                                                       HAYES IN SUPPORT OF
                                                         APPLICATION FOR ORDER
16                                                       AUTHORIZING EMPLOYMENT OF
                                                         COUNSEL (FINESTONE HAYES LLP)
17                                                       NUNC PRO TUNC TO MAY 1, 2020

18              I, Jennifer C. Hayes, declare:

19              1.     I am a partner in the law firm of Finestone Hayes LLP, which LLP is a small firm

20    with currently two partners, Stephen D. Finestone and Jennifer C. Hayes, and one associate,

21    Ryan A. Witthans.

22              2.     On behalf of Finestone Hayes LLP, I have reviewed all creditors identified by the

23    Debtor on his Schedules and Statement of Financial Affairs.

24              3.     Based on my review, I am informed and believe that there are no conflicts or

25    other connections between Finestone Hayes LLP and the Debtor, creditors, or parties in interest,

26    or their attorneys or accountants, or the United States Trustee or any person employed in the

27    Office of the United States Trustee. I am not aware of any other connections between Finestone

28
      HAYES DEC. ISO APPLICATION FOR ORDER AUTHORIZING
      EMPLOYMENT OF COUNSEL (FINESTONE HAYES LLP)                                                     1/3

     Case: 15-50801       Doc# 273-1       Filed: 09/18/20   Entered: 09/18/20 15:04:55      Page 1
                                                    of 3
 1    Hayes LLP or its attorneys or independent contractors with the Debtor or the other parties

 2    identified in the previous sentence.

 3           4.      Finestone Hayes LLP has not agreed to share any of the compensation it receives

 4    in this case with any person other than to share this compensation among its partners and

 5    employees.

 6           5.      Based on the above, I am informed and believe that Finestone Hayes LLP is a

 7    disinterested person and holds no interest adverse to the estate.

 8           6.      I began working on the with the Liquidating Trustee on May 1, 2020. The delay

 9    between the commencement of work and the filing of this employment application was due to

10    various reasons outside of my control or the control of the Liquidating Trustee, including:

11                   a. the lack of certainty over the scope of the estate’s interest in Coastal Cypress

12                        Corporation, which was decided by the Court by order and judgment dated

13                        September 9, 2020;

14                   b.    the pendency of Patricia Brower’s appeal regarding her alleged interest in the

15                        real property commonly known as 28088 Barn Way, Carmel-by-the-Sea, CA

16                        93923 (the “Carmel Townhouse”), which risked preventing the closing of the

17                        sale of the Carmel Townhouse, which closed at the end of August, 2020;

18                   c. the efforts of the Liquidating Trustee, working closely with counsel for the

19                        Bank to try and obtain the agreement of William J. Healy to subordinate his

20                        administrative claim to the administrative claims of the Liquidating Trust;

21                   d. the payment of the back-due quarterly U.S. Trustee fees of $3,250, which

22                        Proposed Counsel is informed and believes were required to be paid before

23                        the Plan could go effective. Those back-due U.S. Trustee fees were paid on

24                        September 11, 2020;

25                   e. the need for the Liquidating Trustee to consult with his proposed accountant

26                        to evaluate tax issues with respect to the Liquidating Trust and its trust

27                        property; and

28
      HAYES DEC. ISO APPLICATION FOR ORDER AUTHORIZING
      EMPLOYMENT OF COUNSEL (FINESTONE HAYES LLP)                                                        2/3

     Case: 15-50801       Doc# 273-1      Filed: 09/18/20    Entered: 09/18/20 15:04:55         Page 2
                                                   of 3
 1                   f. the fact that the Liquidating Trust is created by the confirmed Plan, and the

 2                      Plan did not become effective until September 15, 2020.

 3

 4           I declare under penalty of perjury that the above statements are true and with respect to

 5    those matters stated on information and belief, I believe them to be true. This Declaration was

 6    executed in San Diego County, California on September 18, 2020.

 7

 8                                                      /s/ Jennifer C. Hayes
                                                        Jennifer C. Hayes
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      HAYES DEC. ISO APPLICATION FOR ORDER AUTHORIZING
      EMPLOYMENT OF COUNSEL (FINESTONE HAYES LLP)                                                       3/3

     Case: 15-50801     Doc# 273-1      Filed: 09/18/20    Entered: 09/18/20 15:04:55        Page 3
                                                 of 3
